 





Exhibit 10.5

 

Exclusive Business Cooperation Agreement

 

This Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into by and between the following parties on November 6, 2018 in
Jiaxing, Zhejiang Province, the People’s Republic of China (“China” or the
“PRC”).

 

Party A: Jiaxing Bangtong Electronic technology Co., Ltd. (嘉兴市邦同电子科技有限公司)



Address: ***

 

Party B: Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司)



Address: ***

 

In this Agreement, each of Party A and Party B shall be hereinafter referred to
as a “Party” individually, and as the “Parties” collectively.

 

Whereas,

 

1. Party A is a wholly foreign-owned enterprise established in China, and has
sufficient capacity, experience and resources for the R&D of new energy
automobiles and related components and for providing technical development,
technical services and consultation in relation to new energy automobile and
related components ;     2. Party B is a company established in China with
exclusive domestic capital and as registered with the relevant PRC government
authorities, is permitted to engage in technical services and consultation in
respect of automobiles and related components. The businesses conducted by Party
B currently and at any time during the term of this Agreement are collectively
referred to as the “Principal Business”;     3.

Party A is willing to provide Party B with technical development, technical
support, management consultation and other related services on an exclusive
basis in relation to the Principal Business during the term of this Agreement,
utilizing its advantages in technology, team, and resources, and Party B is
willing to accept such services provided by Party A or Party A’s designee(s),
each on the terms set forth herein.



 

Now, therefore, through mutual discussion, the Parties have reached the
following agreements:

 

1. Services Provided by Party A

 

  1.1 Party B hereby appoints Party A as Party B’s exclusive services provider
to provide Party B with comprehensive technical support, consulting services and
other related services during the term of this Agreement, in accordance with the
terms and conditions of this Agreement, including but not limited to the
following:

 

   

   

 

  (1)

Licensing Party B to use the technology and software legally owned by Party A in
relation to the Principal Business;



        (2) Design, development, maintenance and updating of technologies
necessary for Party B’s Principal Business, and provision of related technical
consultation and technical services;         (3) Design, installation, daily
management, maintenance and updating of related database;         (4) Technical
support and training for employees of Party B;         (5) Assisting Party B in
collection and research of technology and market information (excluding market
research business that wholly foreign-owned enterprises are restricted from
conducting under PRC law);         (6) Providing business and management
consultation for Party B;         (7) Providing marketing and promotional
services for Party B;         (8) Development and testing of new products;      
  (9) Leasing of equipment or properties; and         (10) Other related
services requested by Party B from time to time to the extent permitted under
PRC law.

 

  1.2 Party B agrees to accept all the services provided by Party A. The Parties
agree that Party A may appoint or designate its affiliates or other qualified
parties to provide Party B with the services under this Agreement (the parties
designated by Party A may enter into certain agreements described in Section 1.3
with Party B). Party B further agrees that unless with Party A’s prior written
consent, during the term of this Agreement, Party B shall not directly or
indirectly accept the same or any similar services provided by any third party
and shall not establish same or similar corporation relationships with any third
party regarding the matters contemplated by this Agreement.

 

  1.3 Service Providing Methodology

 

  1.3.1 Party A and Party B agree that during the term of this Agreement, where
necessary, Party B may enter into further service agreements with Party A or any
other party designated by Party A, which shall provide the specific contents,
methods, personnel, and fees for the specific services.         1.3.2

To fulfill this Agreement, Party A and Party B agree that during the term of
this Agreement, where necessary, Party B may enter into equipment or property
lease agreements with Party A or any other party designated by Party A which
shall permit Party B to use Party A’s relevant equipment or property based on
the business needs of Party B.



        1.3.3 Party B hereby grants to Party A an irrevocable and exclusive
option to purchase from Party B, at Party A’s sole discretion, any or all of the
assets and business of Party B, to the extent permitted under PRC law, and at
the lowest purchase price permitted by PRC law. The Parties shall then enter
into a separate assets or business transfer agreement, specifying the terms and
conditions of the transfer of the assets.

 

   

   

 

2.

The Calculation and Payment of the Service Fees





 

  2.1 The fees payable by Party B to Party A during the term of this Agreement
shall be calculated as follows:

 

  2.1.1 In consideration for the services provided by Party A hereunder, Party B
shall pay a service fee to Party A on annual basis (or at any time agreed by the
Parties). The service fees for each year (or for any other period agreed by the
Parties) shall consist of a management fee and a fee for services provided,
which shall be reasonably determined by Party A based on the following factors.
Party A may provide separate confirmation letter and/or invoice to Party B to
indicate the amount of service fees due for each service period; or the amount
of services fees may be as set forth in the relevant contracts separately
executed by the Parties.

 

  (1) Complexity and difficulty of the services provided by Party A;         (2)
Seniority of and time consumed by the employees of Party A providing the
services;         (3) Specific contents, scope and value of the services
provided by Party A;         (4) Market price of the same type of services;    
    (5) Operation conditions of Party B.

 

  2.1.2

If Party A transfers or licenses technology to Party B, develops software or
other technology as entrusted by Party B, or leases equipment or properties to
Party B, the technology transfer price, license price, development fees or rent
shall be determined by the Parties separately based on the actual situations
and/or set forth in the relevant contracts separately executed by the Parties.





 



   

   

 



3. Intellectual Property Rights and Confidentiality Clauses

 

  3.1 Party A shall have sole, exclusive and complete ownership, rights and
interests in any and all intellectual properties or intangible assets arising
out of or created or developed during the performance of this Agreement by both
Parties, including but not limited to copyrights, patents, patent applications,
software, technical secrets, trade secrets and others (to the extent not
prohibited by the PRC laws). Unless expressly authorized by Party A, Party B is
not entitled to any rights or interests in any intellectual property rights of
Party A which are used by Party A in providing the services pursuant to this
Agreement. To ensure Party A’s rights under this Section, where necessary, Party
B shall execute all appropriate documents, take all appropriate actions, submit
all filings and/or applications, render all appropriate assistance and otherwise
conduct whatever is necessary as deemed by Party A at its sole discretion, for
the purposes of vesting the ownership, right or interest of any such
intellectual property rights and intangible assets in Party A, and/or perfecting
the protections of any such intellectual property rights and intangible assets
for Party A (including registering such intellectual property rights and
intangible assets under Party A’s name).         3.2 The Parties acknowledge
that the existence and the terms of this Agreement and any oral or written
information exchanged between the Parties in connection with the preparation and
performance of this Agreement are regarded as confidential information. Each
Party shall maintain confidentiality of all such confidential information, and
without obtaining the written consent of the other Party, it shall not disclose
any relevant confidential information to any third party, except for the
information that: (a) is or will be in the public domain (other than through the
receiving Party’s unauthorized disclosure); (b) is under the obligation to be
disclosed pursuant to the applicable laws or regulations, rules of any stock
exchange, or orders of the court or other government authorities; or (c) is
required to be disclosed by any Party to its shareholders, directors, employees,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, directors, employees, legal counsels
or financial advisors shall be bound by the confidentiality obligations similar
to those set forth in this Section. Disclosure of any confidential information
by the shareholders, director, employees of or agencies engaged by any Party
shall be deemed disclosure of such confidential information by such Party and
such Party shall be held liable for breach of this Agreement.

 

4. Representations and Warranties



 

  4.1 Party A hereby represents, warrants and covenants as follows:

 

  4.1.1 Party A is a wholly foreign-owned enterprise legally established and
validly existing in accordance with the laws of China; Party A or the service
providers designated by Party A will obtain all government permits and licenses
necessary for providing the service under this Agreement (if required) before
providing such services.         4.1.2

Party A has taken all necessary corporate actions, obtained all necessary
authorizations as well as all consents and approvals from third parties and
government agencies (if required) for the execution, delivery and performance of
this Agreement. Party A’s execution, delivery and performance of this Agreement
do not violate any explicit requirements under any law or regulation.



      4.1.3

This Agreement constitutes Party A’s legal, valid and binding obligations,
enforceable against it in accordance with its terms.



 

   

   





 



  4.2 Party B hereby represents, warrants and covenants as follows:

 



  4.2.1. Party B is a company legally established and validly existing in
accordance with the laws of China and has obtained and will maintain all permits
and licenses for engaging in the Principal Business in a timely manner.        
4.2.2. Party B has taken all necessary corporate actions, obtained all necessary
authorizations as well as all consents and approvals from third parties and
government agencies (if required) for the execution, delivery and performance of
this Agreement. Party B’s execution, delivery and performance of this Agreement
do not violate any explicit requirements under any law or regulation.        
4.2.3. This Agreement constitutes Party B’s legal, valid and binding
obligations, and shall be enforceable against it in accordance with its terms.

 

5. Term of Agreement

 

  5.1 This Agreement shall become effective upon execution by the Parties.
Unless terminated in accordance with the provisions of this Agreement or
terminated in writing by Party A, this Agreement shall remain effective.        
5.2 During the term of this Agreement, each Party shall renew its operation term
prior to the expiration thereof and endeavor to obtain the approval of, and
complete registration with, the competent authorities for such renewal, so as to
enable this Agreement to remain effective. This Agreement shall be terminated
upon the expiration of the operation term of a Party if the application for the
renewal of its operation term is not approved by the competent government
authorities.         5.3 The rights and obligations of the Parties under
Sections 3, 6, 7 and this Section 5.3 shall survive the termination of this
Agreement.

 

6. Governing Law and Resolution of Disputes

 

  6.1 The execution, effectiveness, interpretation, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.         6.2

In the event of any dispute with respect to the interpretation and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the
dispute, either Party may submit the relevant dispute to the Shenzhen Court of
International Arbitration(Shenzhen Arbitration Commission) for arbitration, in
accordance with the arbitration rules of such arbitration commission effective
at that time. The place of the hearing of the arbitration shall be Shenzhen. The
arbitration award shall be final and binding on both Parties.

 

   

   

 

  6.3 Upon the occurrence of any disputes arising from the interpretation and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties shall continue to exercise
their respective rights under this Agreement and perform their respective
obligations under this Agreement.

 

7. Breach of Agreement and Indemnification

 

  7.1 If Party B materially breaches any provision under this Agreement, or
fails to perform, performs incompletely or delays to perform any obligation
under this Agreement, it shall constitute a breach under this Agreement on the
part of Party B. Party A is entitled to require Party B to rectify or take
remedial measures. If Party B fails to rectify or take remedial measures within
ten (10) days after Party A delivers a written notice to Party B and requires
for rectification (or within any other reasonable period required by Party A),
Party A is entitled to, at its sole discretion, (1) terminate this Agreement and
require Party B to compensate all the losses; or (2) require specific
performance of the obligations of Party B under this Agreement and require Party
B to compensate all the losses. This Section shall not prejudice any other
rights of Party A under this Agreement.         7.2 Unless otherwise required by
the applicable laws, Party B shall not unilaterally terminate this Agreement in
any event.         7.3 Party B shall indemnify Party A and hold Party A harmless
from any losses, damages, obligations or expenses caused by any lawsuit, claims
or other demands raised by any third party against Party A arising from or
caused by the services provided by Party A to Party B pursuant this Agreement,
except where such losses, damages, obligations or expenses arise from the gross
negligence or willful misconduct of Party A.

 

8. Force Majeure

 

  8.1

In the case of any force majeure events (“Force Majeure”) such as earthquakes,
typhoons, floods, fires, flu, wars, riots, strikes or any other events that
cannot be predicted and are unpreventable and unavoidable by the affected Party,
which causes the failure of either Party to perform or completely perform this
Agreement or perform this Agreement on time, the Party affected by such Force
Majeure shall not be liable for this. However, the Party affected by such Force
Majeure shall give the other Party written notices without any delay, and shall
provide details and related documents evidencing such event within 15 days after
sending out such notice, explaining the reasons for such failure of, partial or
delay of performance.





 



   

   



 

  8.2 If such Party claiming Force Majeure fails to notify the other Party and
furnish it with proof pursuant to the above provision, such Party shall not be
excused from the non-performance, incomplete performance or delay of performance
of its obligations hereunder. The Party so affected by the event of Force
Majeure shall use reasonable efforts to minimize the consequences of such Force
Majeure and to promptly resume performance hereunder whenever the causes of such
excuse are cured. Should the Party so affected by the event of Force Majeure
fail to resume performance hereunder when the causes of such excuse are cured,
such Party shall be liable to the other Party.         8.3 In the event of Force
Majeure, the Parties shall immediately consult with each other to find an
equitable solution and shall use all reasonable endeavours to minimize the
consequences of such Force Majeure.

 

9. Assignment

 

  9.1 Without Party A’s prior written consent, Party B shall not assign its
rights and obligations under this Agreement to any third party.         9.2
Party B agrees that unless expressly required by the applicable laws otherwise,
Party A may assign its obligations and rights under this Agreement to any third
party and in case of such assignment, Party A is only required to give written
notice to Party B and does not need any consent from Party B for such
assignment.

 

10. Severability

 

In the event that one or several of the provisions of this Agreement are held to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall negotiate in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

11. Amendments and Supplements

 

Any amendment, change and supplement to this Agreement shall be made in writing
by all of the Parties. Any amendment agreement and supplementary agreement duly
executed by the Parties hereto with regard to this Agreement shall constitute an
integral part of this Agreement, and shall have equal legal validity as this
Agreement.

 

12. Successors

 

The terms of this Agreement shall be binding on the Parties hereto and their
respective successors and permitted assigns, and shall be valid with respect to
the Parties and each of their successors and permitted assigns.

 

13. Language and Counterparts

 

This Agreement is written in English language in two copies, each Party having
one copy.

 

   

   

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Business Cooperation Agreement as of the date first above
written.

 

Party A: Jiaxing Bangtong Electronic technology Co., Ltd.         By: /s/ Qi
Wang   Name: Qi WANG   Title: Legal Representative         Party B: Shenzhen
Bangtong Ecommerce Co., Ltd.         By: /s/ Xianyi Hao   Name: Xianyi HAO  
Title: Legal Representative  

 

   

   

 

